Exhibit 10.2
FIRST AMENDMENT TO SECURITY AGREEMENT
     This First Amendment to Security Agreement (this “First Amendment”) is made
as of this 24th day of November, 2009 by and among:
     rue21, inc., a Delaware corporation, for itself and as agent (in such
capacity, the “Lead Borrower”) for the other Borrowers from time to time party
to the Credit Agreement (as defined below);
     r services llc, a Virginia limited liability company (the “Guarantor”) (the
Lead Borrower and the Guarantor are hereinafter referred to, individually, as a
“Grantor” and, collectively, as the “Grantors”); and
     BANK OF AMERICA, N.A., as Collateral Agent; in consideration of the mutual
covenants herein contained and benefits to be derived herefrom.
W I T N E S S E T H:
     WHEREAS, reference is made to that certain Credit Agreement, dated as of
April 10, 2008 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), by and among (i) the Lead Borrower
(as successor by merger to rue21, inc., a Pennsylvania corporation) and the
other Borrowers from time to time party thereto (individually, a “Borrower” and,
collectively with the Lead Borrower, the “Borrowers”), (ii) the Guarantor and
the other Guarantors from time to time party thereto (individually, a
“Guarantor” and, collectively, the “Guarantors”), (iii) the Lenders from time to
time party thereto (individually, a “Lender” and, collectively, the “Lenders”),
and (iv) Bank of America, N.A., as Administrative Agent, Collateral Agent, Swing
Line Lender and L/C Issuer; and
     WHEREAS, reference is also hereby made to that certain Security Agreement,
dated as of April 10, 2008 (as amended, modified, supplemented or restated and
in effect from time to time, the “Security Agreement”), by and among the Lead
Borrower (as successor by merger to rue21, inc., a Pennsylvania corporation),
the Guarantor and the Collateral Agent; and
     WHEREAS, the Grantors have requested that the Collateral Agent amend the
Security Agreement; and
     WHEREAS, the Collateral Agent has agreed to amend the Security Agreement on
the terms and conditions set forth herein.
     NOW, THEREFORE, it is hereby agreed as follows:

1.   Definitions. All capitalized terms used herein and not otherwise defined
shall have the same meaning herein as in the Security Agreement.

1



--------------------------------------------------------------------------------



 



2.   Amendment to Section 1.02. The following new definition is hereby added to
Section 1.02 of the Security Agreement in alphabetical order:

“Excluded Account” means any Securities Account established or maintained by the
Lead Borrower solely for purposes of holding Equity Interests of the Lead
Borrower pending a secondary Public Offering.

3.   Amendment to Section 3.09. Section 3.09 of the Security Agreement is hereby
deleted in its entirety and the following substituted in its stead:

“SECTION 3.09. Securities Accounts and Commodity Accounts. As of the date
hereof, no Grantor has any Securities Accounts or Commodity Accounts other than
the Excluded Account and those listed in Schedule 3.09 hereto.”

4.   Amendment to Section 4.13. The third sentence of Section 4.13(b) of the
Security Agreement is hereby deleted in its entirety and the following
substituted in its stead:

“The provisions of this SECTION 4.13(b) shall not apply to (i) the Excluded
Account or (ii) any Financial Assets credited to a Securities Account for which
the Collateral Agent is the Securities Intermediary.”

5.   Ratification of Loan Documents. Except as otherwise expressly provided
herein, all terms and conditions of the Security Agreement remain in full force
and effect. The Grantors hereby ratify, confirm, and reaffirm that all
representations and warranties of the Grantors contained in the Security
Agreement are true and correct in all material respects on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date.

6.   Conditions to Effectiveness. This First Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
reasonable satisfaction of the Collateral Agent:

  (a)   The Collateral Agent shall have received counterparts of this First
Amendment duly executed and delivered by each of the parties hereto.     (b)  
All corporate and shareholder action on the part of the Grantors necessary for
the valid execution, delivery and performance by the Grantors of this First
Amendment shall have been duly and effectively taken and evidence thereof
reasonably satisfactory to the Collateral Agent shall have been provided to the
Collateral Agent.     (c)   The Grantors shall have paid in full all reasonable
costs and expenses of the Collateral Agent (including, without limitation,
reasonable attorneys’ fees) in

2



--------------------------------------------------------------------------------



 



      connection with the preparation, negotiation, execution and delivery of
this First Amendment and related documents.

  (d)   After giving effect to this First Amendment, no Default or Event of
Default shall have occurred and be continuing.

7.   Miscellaneous.

  (a)   This First Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page to this First Amendment
by telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this First Amendment.     (b)   This First
Amendment expresses the entire understanding of the parties with respect to the
transactions contemplated hereby. No prior negotiations or discussions shall
limit, modify, or otherwise affect the provisions hereof.     (c)   Any
determination that any provision of this First Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this First Amendment.     (d)   The Grantors represent and warrant
that they have consulted with independent legal counsel of their selection in
connection with this First Amendment and are not relying on any representations
or warranties of the Collateral Agent or its counsel in entering into this First
Amendment.     (e)   This First Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[SIGNATURE PAGES FOLLOW]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have hereunto caused this First Amendment
to be executed and their seals to be hereto affixed as of the date first above
written.

                  rue21, inc., as a Grantor    
 
           
 
  By:
Name:   /s/ Keith McDonough
 
Keith McDonough    
 
  Title:   Senior Vice President, Chief Financial
Officer and Secretary    
 
                r services llc, as a Grantor    
 
           
 
  By:   /s/ Keith McDonough    
 
  Name:  
 
Keith McDonough    
 
  Title:   Director and President    
 
                BANK OF AMERICA, N.A., as Collateral Agent    
 
           
 
  By:   /s/ RICHARD D. HILL, JR.    
 
  Name:   RICHARD D. HILL, JR.    
 
  Title:   Managing Director    
 
         

Signature Page to First Amendment to Security Agreement

 